22632 Golden Springs Dr. #100 Diamond Bar, CA 91765 Tel: 909.861.5588 Fax: 909.861.0288 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To Mr. Aizhong An and Shareholders of Taiyuan Rongan Business Trading Company Ltd. We have audited the accompanying consolidated balance sheet of Taiyuan Rongan Business Trading Company Ltd. and Subsidiaries as of December 31, 2007 and 2006, and the related consolidated statements of operations, shareholders’ equity and comprehensive income, and cash flows for the years then ended.
